Citation Nr: 0806388	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-32 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for status-post four 
vessel coronary artery bypass graft (CABG) following non-Q 
wave myocardial infarction, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1978 to 
September 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service-connected for status-post four vessel 
CABG, following non-Q wave myocardial infarction, currently 
evaluated as 60 percent disabling.  In a May 2005 rating 
decision, the RO relied on a February 2005 VA examination in 
continuing the veteran's 60 percent evaluation.  The VA 
examiner cited a December 2001 stress test in determining the 
veteran's left ventricle ejection fraction (LVEF) of 36%.  
However, in his October 2005 VA Form 9, the veteran asserted 
that his condition has increased in severity since the 
December 2001 stress test, and requests a new examination.  
Therefore, a new VA examination is warranted.  See VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination). 

In addition, the Board notes that a recent decision of the 
Court of Appeals for Veterans' Claims (Court) established 
specific requirements for VCAA notices sent with regard to 
increased rating claims.  See Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 2008).  

As a final note, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006), which held that VCAA notice 
must include notice regarding the disability rating and the 
effective date.  The Board notes that no such notice was 
provided to the veteran. Thus, on remand, notice regarding 
the disability rating and effective date should be sent to 
the veteran.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the AOJ should 
ensure that the notification requirements 
and development procedures contained in 
the Court's decisions in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), and 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008), are fully 
met.

2. The AOJ should then schedule the 
veteran for a VA cardiovascular 
examination for the purposes of 
ascertaining the severity of his coronary 
disorder.  The claims file, including this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
accomplished.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
veteran, the examiner should provide the 
following findings: 

a) the veteran's workload capacity 
expressed in terms of metabolic 
equivalent (METS) as measured by 
exercise testing; 

b) if exercise testing cannot be done 
for medical reasons, provide an 
estimation of the level of activity 
expressed in METs supported by specific 
examples, that results in dyspnea, 
fatigue, angina, dizziness or syncope; 
and
c) the veteran's left ventricular 
ejection fraction; 

3. Following the above, the AOJ should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative, if 
any, should be provided a supplemental 
statement of the case that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

